



Borrower Registration Agreement


This Borrower Registration Agreement (this “Agreement”) is made and entered into
between you and Prosper Funding LLC (“Prosper”).


The Prosper marketplace is an online credit platform (the “Platform”) operated
by Prosper.  Among other things, Prosper offers access to unsecured personal
loans in the form of the promissory note attached hereto as Exhibit A (the
“Promissory Note”). All loans originated through the Platform are made by
WebBank, a Utah-chartered industrial bank (“WebBank” or “Bank”). A separate
legal entity, Prosper Marketplace, Inc. (“PMI”), provides services to Bank in
connection with the origination of such loans. Prosper services all loans made
through the Platform, but has engaged certain third parties (including PMI) to
act as agents of Prosper in the performance of such servicing. The following
Agreement describes those services as well as your rights and obligations should
you elect to register as a borrower on the Platform. Except for Section 22, when
used in this Agreement “we” or “us” refers to Prosper, Bank and their respective
agents and affiliates (including without limitation PMI in its capacity as agent
of Prosper or Bank, and Prosper Healthcare Lending).


1. Registration as a Prosper Borrower. You are registering with Prosper as a
borrower so that you can make loan requests or “listings” through the Platform.
In entering into this Agreement, you are agreeing to comply with the Terms of
Use for the Platform as well as any other rules or policies set forth on
Prosper’s website (www.prosper.com), any of which may be amended from time to
time by Prosper in its sole discretion (collectively, as amended, the “Prosper
Terms and Conditions”). The Prosper Terms and Conditions are accessible via a
link marked “Policies” at the bottom of each page of Prosper’s website.
We reserve the right to restrict access to the Platform to individuals who meet
minimum credit guidelines and other criteria, as determined by us in our sole
discretion.


2. Authorization to Obtain Credit Report. By registering on the Platform as a
borrower, you authorize us or our agents (including PMI), to obtain a credit
report from one or more consumer credit reporting agencies. We may use the
credit report for any purpose that would be authorized by applicable law in
connection with a credit transaction involving you and involving the extension
of credit to you or review or collection of your account, including but not
limited to (i) for authentication purposes, to make sure you are who you say you
are; (ii) to make credit decisions; (iii) for internal modeling and analysis
purposes; (iv) to administer the sale of any Borrower Payment Dependent Notes
(“Notes”) associated with your loan or the sale of your loan in its entirety;
(v) to determine how much debt you currently have, in order to determine your
debt-to-income ratio; (vi) to obtain your credit score and assign you a Prosper
Rating based in part on that score; (vii) to obtain and display information and
characteristics from your credit report from one or more consumer credit
reporting agencies; and (viii) to obtain and display on the Folio Investing Note
Trader Platform certain information and characteristics from your credit report
from one or more consumer credit reporting agencies at any time or times that a
Note corresponding to your loan is offered for sale by investors holding such
Notes. Information from your credit report will be displayed on the Prosper
website with your listing. You authorize us to verify information in your credit
report and your listing, and you agree that Prosper, Bank or PMI (in its
capacity as agent of Prosper or Bank) may contact third parties without further
notice to you to verify any such information. We may obtain your credit report
each time you create a listing and at any other time in our sole discretion,
including in connection with loan servicing or collection.


3. Listings. The Platform connects applicants who wish to obtain loans with
investor members who wish to help fund them. To receive a loan, you, a borrower
member, must submit a loan listing through the Platform. The listing is a
request by you for a loan in the amount and at the interest rate specified in
the listing. In order to submit a listing through the Platform, you must have a
good faith intent to obtain and repay your loan, and your listing must be
consistent with that intent.


In order for your listing to become a loan, you must receive aggregate funding
commitments from Prosper investor members that equal or exceed the minimum
funding amount applicable to your listing. After you submit your listing and
complete certain verification stages, Prosper will automatically allocate your
listing to one of three funding channels, based upon a random allocation
methodology determined by Prosper: (i) the first channel allows investor members
to commit to purchase Notes from Prosper, the payments of which are dependent on
the payments you make on your loan (the “Note Channel”); (ii) the second channel
allows investor members to commit to purchase 100% of your loan directly from
Prosper (“Active Loan Channel”); and (iii) the third channel reserves your loan
for sale to an investor member who has already committed to purchase loans like
yours from Prosper (“Passive Loan Channel”). Prosper may add or remove funding
channels at any time in its sole discretion.


If your listing receives sufficient commitments to fund, Bank will originate a
loan to you in an amount equal to the total amount of those commitments. If your
listing is allocated to Passive Loan Channel, it will automatically be
considered to have received a commitment equal to the amount of the loan
requested. If your listing is allocated to the Note Channel, investor members
who





--------------------------------------------------------------------------------





purchase Notes tied to your loan may resell those Notes to other investor
members on our secondary trading platform (the “Note Trader Platform”). Prosper
may add or remove secondary trading platforms at any time in its sole
discretion.


Information Included in Listings. To submit a listing, you must provide the
amount of the loan you are requesting as well as your annual income, occupation
and employment status. The minimum and maximum loan amounts you may request are
posted on the Prosper website and are subject to change by us at any time
without notice. We reserve the right to restrict the submission of listings
through the Platform to applicants who meet minimum credit guidelines and other
criteria, as determined by us in our sole discretion.


You authorize and agree that we may include in your listing any information from
the credit report we obtain pursuant to Section 2 above, including but not
limited to the following information:


(i) Your Prosper Rating, which is calculated by us but based on information from
your credit report;


(ii) Your debt-to-income ratio, expressed as a percentage, reflecting the ratio
between the amount of your monthly non-mortgage debt, as compared to the amount
of monthly income that you indicated when completing your listing;


(iii) Whether you own a home;


(iv) The number of accounts on which you are currently late on a payment;


(v) The total past-due amount you owe on all delinquent and charged-off
accounts;


(vi) The number of 90+ days past due delinquencies on your credit report;


(vii) The number of negative public records (e.g., bankruptcies, liens, and
judgments) on your credit report over the last 12 months, and over the last 10
years;


(viii) The month and year the oldest account on your credit report (e.g.,
revolving, installment, or mortgage credit) was opened;


(ix) The total number of credit lines appearing on your credit report, along
with the number that are open and current;


(x) The total balance on all of your open revolving credit lines;


(xi) Your bankcard utilization ratio, expressed as a percentage, reflecting the
ratio of the total balance used, to the aggregate credit limit on, all of your
open bankcards; and


(xii) The number of inquiries made by creditors to your credit report in the
last six months.


In addition, you authorize and agree that we may display any of the above
information in a listing for a Note corresponding to your loan on the Note
Trader Platform, and that we may display updated information from your credit
report, as well as information about the payment history and status of your
loan, in any such listing.


Listings displayed on either Platform may also include any information we ask
you to provide, including, without limitation, your self-reported occupation,
employment status and range of income. You authorize us to verify your
residence, income, employment and any other information you provide in
connection with a listing or your registration as a borrower, and you agree that
we may contact third parties to verify information you provide. If any such
information changes after you submit a listing but before the listing expires,
you must either (i) promptly notify us of the change, or (ii) if the listing was
allocated to the Note Channel or Active Loan Channel, withdraw your listing.


In creating your listing, or posting content on your Prosper member web page or
anywhere else on Prosper’s website, you may not include (i) any personally
identifiable information, including, without limitation, your name, address,
phone number, email address, Social Security number, driver’s license number,
bank account number or credit card number, (ii) any information that reveals
your race, color, religion, national origin, sex, marital status, age, sexual
orientation, military status, source of income, or plans for having a family,
and (iii) any information that is inconsistent with your obligations to refrain
from engaging in any Prohibited Activities (as defined below) (any information
of the type described in parts (i), (ii) or (iii) being, “Prohibited
Information”). We may take remedial action with respect to any Prohibited
Information you post on Prosper’s web site, including without limitation
canceling any listing containing Prohibited Information or deleting or modifying
all or any portion of a listing description or other content that contains
Prohibited Information; provided, however, that we are under no





--------------------------------------------------------------------------------





obligation to take any such action, and any posting of Prohibited Information by
you on Prosper’s web site is done solely at your own risk.


Listings Allocated to the Note Channel. Any person who visits the Prosper
website will be able to view your listing and see your Prosper Rating as well as
certain information about the loan you have requested; provided, however,
information from your credit report will only be viewable by investor members.


We may elect in our sole discretion to give you a partial funding option, which
means your loan will be funded if it receives commitments totaling less than the
full amount of your requested loan but equal to or exceeding 70% of that amount
(subject to the loan size minimum). Each loan listing related to a borrower who
was offered the partial funding option will indicate the minimum amount required
for the loan to fund. The current percentage threshold for partial funding is
70%, but we may change that threshold from time to time. Any such change will
only affect listings created after the change is made.


Duration of Listings. A listing will expire on the earlier of (a) the time at
which it has received commitments equal to the full amount of the loan requested
(which could be immediately after being listed) or (b) if allocated to the Note
Channel, 14 days after being posted, unless the listing is withdrawn by you or
cancelled by us prior to either of those events. If a listing is allocated to
Active Loan Channel and does not receive commitments sufficient to fund within
one (1) hour of being posted, it will automatically be reallocated to the Note
Channel.


WITHDRAWAL OF LISTINGS. YOU HAVE THE RIGHT TO WITHDRAW YOUR LISTING AT ANY TIME
PRIOR TO THE EXPIRATION OF THE LISTING PERIOD AS DESCRIBED ABOVE. AFTER THE
LISTING PERIOD EXPIRES, YOU WILL NO LONGER HAVE THE RIGHT TO WITHDRAW YOUR
LISTING. IF A LOAN IS MADE TO YOU, YOU DO NOT HAVE ANY RIGHT TO RESCIND THE
LOAN.
If you elect to withdraw your listing, you may (but are not required to) submit
a new listing. We reserve the right, in our sole discretion, to limit the number
of listings you submit or attempt to submit through the Platform.


Additional Loans. The guidelines and eligibility requirements for additional
loans are posted on the Prosper website and are subject to change by us in our
sole discretion at any time without notice. Subject to these requirements, you
may have up to two loans outstanding at any one time, provided that the
aggregate outstanding principal balance of your loans does not exceed the
maximum loan amount then in effect. You may not submit a listing for a second
loan unless you meet the eligibility requirements then in effect as of the date
of such submission.


Prohibited Activities. You agree that you will not, in connection with any
listings, investor commitments, loans or other transactions involving or
potentially involving Prosper or Bank, (i) make any false, misleading or
deceptive statements or omissions of material fact; (ii) misrepresent your
identity, or describe, present or portray yourself as a person other than
yourself; (iii) give to or receive from, or offer or agree to give to or receive
from, any Prosper investor member or other person any fee, bonus, additional
interest, kickback or thing of value of any kind, including in exchange for such
person’s commitment, recommendation, or offer or agreement to recommend or make
a commitment with respect to your listing; and (iv) represent yourself to any
person as a director, officer or employee of Prosper, PMI or Bank, unless you
are such director, officer or employee.


4. Right to Verify Information and Cancel Funding.


a. We reserve the right to verify the accuracy of all information provided by
borrower and investor members in connection with listings, investor commitments
and loans. We also reserve the right to determine in our sole discretion whether
a registered user is using, or has used, the Prosper website illegally or in
violation of any order, writ, injunction or decree of any court or governmental
instrumentality, for purposes of fraud or deception, or otherwise in a manner
inconsistent with the Prosper Terms and Conditions or any agreement between
Prosper or Bank and such user. We may conduct our review at any time – before,
during or after the submission of a listing, or before or after the funding of a
loan. You agree to respond promptly to our requests for information in
connection with any such review by us.


b. In the event we determine, prior to funding a loan, that a listing, or an
investor commitment for the listing, contains materially inaccurate information
(including but not limited to unintended inaccuracies, inaccuracies resulting
from errors by us, or inaccuracies resulting from changes in the borrower’s
income, residence or credit profile between the date a listing is submitted and
the date the listing is to be funded) or was submitted illegally, in violation
of any order, writ, injunction or decree of any court or governmental
instrumentality, for purposes of fraud or deception, or otherwise in a manner
inconsistent with the Prosper Terms and Conditions or any member agreement, or
was generated in error or is otherwise inconsistent with the applicable credit
policy and criteria, we may refuse to accept the listing or, if the listing has
already been accepted, remove the listing from the Platform and cancel all
investor commitments with respect to the listing.





--------------------------------------------------------------------------------







c. When a listing receives commitments equal to or exceeding the minimum amount
required for the loan to fund, we may conduct a “pre-funding” review prior to
funding the loan. Loan funding occurs when loan proceeds are disbursed to or at
the direction of the borrower. We may, at any time and in our sole discretion,
delay funding of a loan (i) in order to enable us to verify the accuracy of
information provided by borrower members, investor members in connection with
the listing or investor commitments made with respect to the listing; (ii) to
determine whether there are any irregularities with respect to the listing or
the investor commitments; or (iii) if we become aware of information concerning
the borrower member or the listing during our pre-funding review, as a result of
which we determine, in our sole discretion, that the likelihood of the borrower
not making payments on the loan is materially greater than would be expected
based on the assigned Prosper Rating. We may cancel or proceed with funding the
loan, depending on the results of our pre-funding review. If funding is
cancelled, the listing will be removed from the Platform and all investor
commitments against the listing will be cancelled. In the event we cancel
funding of a loan, we will notify the borrower, and all investor members who
made commitments with respect to the listing of such cancellation.


d. We may verify any of the information you provide in applying for a loan and
creating a listing, and may require that you submit evidence sufficient to
permit us to verify the information you provided or other information we deem
necessary. We have sole discretion to determine what evidence suffices, and it
is your obligation to provide that evidence. If you fail to do so within a
reasonable timeframe within our discretion, we may cancel your listing. 
However, if we are able to obtain the information we require from other sources,
or determine that the information is no longer necessary, your loan may
originate even though you have not submitted the required documents.


5. Matching of Investor Commitments and Listings; Loan Funding.


a. If your listing is allocated to the Note Channel, Prosper investor members
will be able to view your listing and commit funds to purchase Notes issued by
Prosper, the payments on which will be dependent on payments Prosper receives
from you on your loan. In other words, the Prosper investor members who
committed funds will receive payments on their Notes only to the extent you make
payments on your loan. If your listing is allocated to the Active Loan Channel
or the Passive Loan Channel, Prosper investor members will commit funds to
purchase from Prosper a Promissory Note evidencing the loan made by Bank to you.


b. A match of your listing with one or more investor commitments equal to or
exceeding the minimum amount required for the loan to fund, will result in a
loan from Bank to you, subject to our right to verify information as described
above. The loan will be evidenced by a Promissory Note in the form set forth on
the attached Exhibit A. Depending on the loan product you receive, loan proceeds
are disbursed into your designated deposit account or they are paid directly to
a merchant in satisfaction of your purchase of goods and/or services from that
merchant. The loan may be sold by Bank to Prosper, and Prosper may hold the loan
or sell it to one of its investor members. Prosper or its agents will service
the loan on behalf of the loan’s owner.


c. We do not warrant or guaranty that your listing will be matched with any
investor commitments. Your listing must receive one or more investor commitments
equal to or exceeding the minimum amount required for the loan to fund in order
for a loan to be made.


d. To safeguard your privacy rights, your name and address will not be included
in your listing. Only your Prosper screen name will appear on your listing, and
only the screen name of the investor members will appear with investor
commitments.


6. Compensation. If you receive a loan, you must pay Bank a non-refundable
origination fee. The amount of the estimated origination fee is stated in the
disclosures provided to you at the time you apply. This amount will decline if
you’ve been offered a partial funding option and your loan is not 100% funded.
Notwithstanding the foregoing, no amount of the finally determined fee is
refundable. The finally determined fee will be stated in your Truth in Lending
disclosure. This fee will be deducted from your loan proceeds, so the loan
proceeds delivered to you or at your direction will be less than the full amount
of your issued loan. You acknowledge that the origination fee will be considered
part of the principal on your loan and is subject to the accrual of interest.


7. Making Your Loan Payments. At the time you register as a borrower, you must
provide your bank account information to facilitate transfers of funds to and
from your bank account. You agree to make your loan payments by automated
withdrawals from your designated account, by manual payments you initiate from
your designated account, with the first payment being scheduled during the
application process, or by check (you must call customer service at
1-866-615-6319 to arrange payment by check). Your loan payments will be made by
the payment method you choose. Prosper or its agents will act as the servicer
for all loans you obtain through the Platform, and all communications regarding
your loan must be made to Prosper or its agents.





--------------------------------------------------------------------------------







8. Collection & Reporting of Delinquent Loans. In the event you do not make your
loan payments on time, Bank or any subsequent owner of the loan will have all
remedies authorized or permitted by the Promissory Note and applicable law. In
addition, if you fail to make timely payments on your loan, your loan may be
referred to a collection agency for collection. Prosper or its agents may report
loan payment delinquencies in excess of thirty (30) days to one or more credit
reporting agencies in accordance with applicable law. See the “Permission to
Contact” section below for additional important information.


9. No Guarantee. Neither Prosper nor Bank warrants or guarantees (1) that your
listing will be matched with any investor commitments, or (2) that you will
receive a loan as a result of submitting a listing.


10. Restrictions on Use. You are not authorized or permitted to use the Prosper
website to obtain, or attempt to obtain, a loan for someone other than yourself.
You are not authorized or permitted to use the Prosper website to obtain, or
attempt to obtain, a loan for the purpose of (i) buying, carrying or trading in
securities or for the purpose of buying or carrying any part of an investment
contract security, (ii) paying for postsecondary educational expenses (i.e.,
tuition, fees, required equipment or supplies, or room and board) at a
college/university/vocational school, as the term “postsecondary educational
expenses” is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46(b)(3), or (iii) engaging in any illegal activity or gambling,
and you warrant, represent and agree that you will not use the proceeds of any
loan for such purposes. You must be an owner of the deposit account you
designate for electronic transfers of funds, with authority to direct that loan
payments be made from the account. Your designated account will be the account
from which loan payments will be made. Although you are registering as a
borrower member, you may also register and participate on the Platform as an
investor member. If you participate on the Platform as an investor member, any
amounts in your Prosper funding account are subject to set-off against any
delinquent amounts owing on any loans you obtain as a Prosper borrower. You will
not receive further notice in advance of our exercising our right to set-off
amounts in your Prosper funding account against any delinquent amounts owing on
any loans you obtain. If you obtain a loan and fail to pay your loan in full,
whether due to default, bankruptcy or other reasons, you will not be eligible to
submit any further listings or re-register with Prosper as a borrower or
investor member. We may in our sole discretion, with or without cause and with
or without notice, restrict your access to the Prosper website or Platform.


11. Authority. You warrant and represent that you have the legal competence and
capacity to execute and perform this Agreement.


12. Termination of Registration. Prosper may, in its sole discretion, with or
without cause, terminate this Agreement at any time by giving you notice as
provided below. In addition, upon our determination that you committed fraud or
made a material misrepresentation in connection with a listing, investor
commitment or loan, performed any prohibited activity, or otherwise failed to
abide by the terms of this Agreement or the Prosper Terms and Conditions, we
may, in our sole discretion, immediately and without notice, take one or more of
the following actions: (i) terminate or suspend your right to submit listings or
otherwise participate on the Platform; or (ii) terminate this Agreement and your
registration with Prosper. Upon termination of this Agreement and your
registration with Prosper, any listings you have submitted through the Platform
shall be cancelled, and will be removed from the Platform immediately. Any loans
you obtain prior to the effective date of termination resulting from listings
you had placed on the Platform shall remain in full force and effect in
accordance with their terms.


13. Prosper’s Right to Modify Terms. Prosper has the right to change any term or
provision of this Agreement or the Prosper Terms and Conditions. Prosper will
give you notice of material changes to this Agreement, or the Prosper Terms and
Conditions, in the manner set forth in Section 15. You authorize us to correct
obvious clerical errors appearing in information you provide to us, without
notice to you, although we expressly undertake no obligation to identify or
correct such errors. This Agreement, along with the Prosper Terms and
Conditions, represents the entire agreement between you and Prosper regarding
your participation as a borrower on the Platform, and supersedes all prior or
contemporaneous communications, promises and proposals, whether oral, written or
electronic, between you and Prosper with respect to your involvement as a
borrower on the Platform.


14. Member Web Page Display and Content. You may, but are not required to,
maintain a “Prosper member web page” on the Prosper website, where you can post
content, logos or links to websites. If you elect to do so, you authorize us to
display on the Prosper website all such material you provide. Any material you
display on your member page must conform to the Prosper Terms and Conditions,
and material you display or link to must not (i) infringe on Prosper’s or any
third party’s copyright, patent, trademark, trade secret or other proprietary
rights or right of publicity or privacy; (ii) violate any applicable law,
statute, ordinance or regulation; (iii) be defamatory or libelous; (iv) be lewd,
hateful, violent, pornographic or obscene; (v) violate any laws regarding unfair
competition, anti-discrimination or false advertising; (vi) promote violence or
contain hate speech; or (vii) contain viruses, trojan horses, worms, time bombs,
cancelbots or other similar harmful or deleterious programming





--------------------------------------------------------------------------------





routines. You may not include or display any personally identifying information
of any Prosper member on your Prosper member web page or elsewhere on the
Prosper website, including, without limitation, any Prosper member’s name,
address, phone number, email address, Social Security number, driver’s license
number, bank account number or credit card number.


15. Notices. All notices and other communications hereunder shall be given
either by: (1) email to your registered email address; (2) message to your
Prosper message inbox; (3) posting on your Prosper account’s login, post-login,
or home page; (4) posting to the History section (or one of its subsections) of
your Prosper account; (5) posting on the Prosper website, or (6) deposit with
U.S. mail or other nationally recognized courier, and shall be deemed to have
been duly given and effective upon transmission or posting. It is your
responsibility to monitor these areas. You can contact us by sending an email
to support@prosper.com. You agree to notify Prosper if your registered email
address changes, and you agree to update your registered residence address,
mailing address and telephone number on the Prosper website if any of those
items changes.


16. No Warranties. Except for the representations contained in this Agreement,
Prosper does not make any representations or warranties to you or any other
party with regard to your use of the Prosper website or the Platform, including,
but not limited to, any implied warranties of merchantability or fitness for a
particular purpose.


17. Limitation on Liability. In no event shall any party to this Agreement be
liable to any other party for any lost profits or special, exemplary,
consequential or punitive damages, even if informed of the possibility of such
damages. Furthermore, neither party makes any representation or warranty to any
other party regarding the effect that the Agreement may have upon the foreign,
federal, state or local tax liability of the other.


18. STATE NOTICES


California Residents: Married registrants may apply for a separate account.


Ohio Residents: The Ohio laws against discrimination require that all creditors
make credit equally available to all credit worthy customers, and that credit
reporting agencies maintain separate credit histories on each individual upon
request. The
Ohio civil rights commission administers compliance with this law.


Texas Residents: Prosper Marketplace, Inc. is licensed and examined by the State
of Texas‑‑Office of Consumer Credit Commissioner. Call the Consumer Credit
Hotline or write for credit information or assistance with credit problems.
Office of Consumer Credit Commissioner, 2601 North Lamar Boulevard, Austin,
Texas 78705‑4207, (800) 538‑1579, www.occc.state.tx.us.


Wisconsin Residents: No provision of a marital property agreement, a unilateral
statement or a court decree adversely affects the interest of the creditor
unless the creditor, prior to the time the credit is granted, is furnished a
copy of the agreement, statement or decree or has actual knowledge of the
adverse provision when the obligation to the creditor is incurred.
Please see the attached Promissory Note for additional important state notices.


19. Miscellaneous. You may not assign, transfer, sublicense or otherwise
delegate your rights under this Agreement to another person without Prosper’s
prior written consent. Prosper may assign this Agreement at any time without
your permission, unless prohibited by applicable law. Any such assignment,
transfer, sublicense or delegation in violation of this Section 19 shall be null
and void. This Agreement shall be governed by federal law and, to the extent
that state law applies, the laws of the State of Delaware. Any waiver of a
breach of any provision of this Agreement will not be a waiver of any other
breach. Failure or delay by either party to enforce any term or condition of
this Agreement will not constitute a waiver of such term or condition. If any
part of this Agreement is determined to be invalid or unenforceable under
applicable law, then the invalid or unenforceable provision will be deemed
superseded by a valid enforceable provision that most closely matches the intent
of the original provision, and the remainder of the Agreement shall continue in
effect. Bank is not a party to this Agreement, but you agree that Bank is a
third-party beneficiary and is entitled to rely on the provisions of this
Agreement, including without limitation your representations, covenants and
agreements herein. There are no third party beneficiaries to this Agreement
other than Bank.


20. Performance by Prosper and Bank. You acknowledge and agree that any
obligations of or actions by Prosper under this Agreement may be performed by
PMI on behalf of Prosper in PMI’s capacity as servicer or agent of Prosper under
any administrative services or similar agreement entered into between PMI and
Prosper pursuant to which Prosper appoints PMI as servicer or agent to provide
administrative, management, servicing or other services to Prosper. You also
acknowledge and agree that any obligations of or actions by Bank under this
Agreement may be performed by PMI on behalf of Bank in PMI’s capacity as agent
of Bank under any loan program or similar agreement entered into between PMI and
Bank pursuant to which Bank appoints PMI as agent to provide services to Bank.







--------------------------------------------------------------------------------





21. Separate Entities. Notwithstanding Section 20, you acknowledge and agree
that Prosper, Bank and PMI are separate legal entities and that neither entity
has guaranteed the performance by the other entity of its obligations hereunder.


22. Arbitration. RESOLUTION OF DISPUTES: YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
PROVISION CAREFULLY, AND UNDERSTAND THAT IT LIMITS YOUR RIGHTS IN THE EVENT OF A
DISPUTE BETWEEN YOU AND US. YOU UNDERSTAND THAT YOU HAVE THE RIGHT TO REJECT
THIS PROVISION, AS PROVIDED IN PARAGRAPH (i) BELOW.


(a) In this Resolution of Disputes provision:


(i) “You” and “your” mean the individual entering into this Agreement, as well
as any person claiming through such individual;


(ii) “We” and “us” mean Bank and Prosper Funding LLC and each of their
respective parents, subsidiaries, affiliates, predecessors, successors, and
assigns, as well as the officers, directors, and employees of each of them;


(iii) “Claim” means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Agreement or the relationship between us and you (including claims
arising prior to or after the date of the Agreement, and claims that are
currently the subject of purported class action litigation in which you are not
a member of a certified class), and includes claims that are brought as
counterclaims, cross claims, third party claims or otherwise, as well as
disputes about the validity or enforceability of this Agreement or the validity
or enforceability of this Section 22.


(b) Any Claim shall be resolved, upon the election of either us or you, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed (“Rules”). Any arbitration under this Agreement will
take place on an individual basis; class arbitrations and class actions are not
permitted. If you file a claim, you may choose the administrator; if we file a
claim, we may choose the administrator, but we agree to change to the other
permitted administrator at your request (assuming that the other administrator
is available). You can obtain the Rules and other information about initiating
arbitration by contacting the American Arbitration Association at 1633 Broadway,
10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or by contacting
JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949) 224-1810,
www.jamsadr.com. The address for serving any arbitration demand or claim on us
is Prosper Marketplace, Inc., 221 Main Street, Suite 300, San Francisco, CA
94105, Attention: Compliance.


(c) Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years’ experience. We agree not to
invoke our right to elect arbitration of an individual Claim filed by you in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.


(d) We will pay all filing and administration fees charged by the administrator
and arbitrator fees up to $1,000, and we will consider your request to pay any
additional arbitration costs. If an arbitrator issues an award in our favor, you
will not be required to reimburse us for any fees we have previously paid to the
administrator or for which we are responsible. If you receive an award from the
arbitrator, we will reimburse you for any fees paid by you to the administrator
or arbitrator. Each party shall bear its own attorney’s, expert’s and witness
fees, which shall not be considered costs of arbitration; however, if a statute
gives you the right to recover these fees, or fees paid to the administrator or
arbitrator, then these statutory rights will apply in arbitration.


(e) Any in-person arbitration hearing will be held in the city with the federal
district court closest to your residence, or in such other location as you and
we may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator’s
award. The arbitrator’s decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will reconsider de novo any aspect of the
appealed award. The panel’s decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal’s cost, regardless of its outcome. However,
we will consider any reasonable written request by you for us to bear the cost.


(f) YOU AND WE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE





--------------------------------------------------------------------------------





PROCEEDING. Further, unless both you and we agree otherwise in writing, the
arbitrator may not consolidate more than one person’s claims. The arbitrator
shall have no power to arbitrate any Claims on a class action basis or Claims
brought in a purported representative capacity on behalf of the general public,
other borrowers, or other persons similarly situated. The validity and effect of
this paragraph (f) shall be determined exclusively by a court, and not by the
administrator or any arbitrator.


(g) If any portion of this Section 22 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 22 is deemed invalid or unenforceable in whole
or in part, then this entire Section 22 shall be deemed invalid and
unenforceable. The terms of this Section 22 will prevail if there is any
conflict between the Rules and this section.


(h) YOU AND WE AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND WE ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).


(i) You understand that you may reject the provisions of this Section 22, in
which case neither us nor you will have the right to elect arbitration.
Rejection of this Section 22 will not affect the remaining parts of this
Agreement. To reject this Section 22, you must send us written notice of your
rejection within 30 days after the date that this Agreement was made. You must
include your name, address, and account number. The notice of rejection must be
mailed to Prosper Marketplace, Inc., 221 Main Street, Suite 300, San Francisco,
CA 94105, Attention: Legal Department. This is the only way that you can reject
this Section 22.


(j) You and we acknowledge and agree that the arbitration agreement set forth in
this Section 22 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 22. This Section 22 shall survive the termination of
this Agreement.


(k) This section shall not apply to covered borrowers as defined in the Military
Lending Act.


23. Electronic Transactions. This Agreement includes your express consent to
electronic transactions and disclosures, which consent is set forth in the
section entitled “Consent to Doing Business Electronically” as disclosed in
our Terms of Use on our website, the terms and conditions of which are expressly
incorporated herein in their entirety. You expressly agree that each of (a) this
Agreement and (b) any Promissory Note in the form set forth on the attached
Exhibit A that we sign on your behalf, may comprise a “transferable record” for
all purposes under the Electronic Signatures in Global and National Commerce Act
and the Uniform Electronic Transactions Act.


24. Permission to Contact.  When you give us your home and/or mobile phone
number, we have your permission to contact you at that number or numbers, and
any other number we believe we may reach you through (unless prohibited by
applicable law), about your Prosper accounts.  Your consent allows us to use
text messaging, artificial or prerecorded voice messages and automatic dialing
technology, for all purposes not prohibited by applicable law. Message and data
rates may apply. You may contact us anytime to change these preferences. We may
also send an email to any address where we reasonably believe we can contact
you. Some of the purposes for calls and messages include: suspected fraud or
identity theft; obtaining information; transactions on or servicing of your
account; and collecting on your account. Our rights under this Section extend to
our affiliates, subsidiaries, parents, agents, vendors, and anyone so affiliated
with the owner of any note evidencing a loan you obtain. Notify us immediately
of any changes to your contact information by changing your contact information
on your Prosper account information – settings page.


25. Appointment of Limited Power of Attorney and Note Registrar. If your listing
receives sufficient investor commitments to fund, and you do not withdraw your
listing prior to expiration of the listing period, you hereby authorize each of
Prosper and PMI (and their affiliates) to act as your true and lawful
Attorney-in-Fact and agent, with full power of delegation and substitution, for
you in your name, place and stead, in any and all capacities, to complete and
execute a Promissory Note containing the material terms set forth on the
attached Exhibit A on your behalf in favor of Bank and reflecting the debt
obligation reflected on your final Truth in Lending disclosure(s). You further
authorize Prosper and PMI (and their affiliates) to (i) perform each and every
act necessary to be done in connection with executing such Promissory Note as
you might or could do in person and (ii) approve, execute and deliver the
provisions of any instruments, documents, agreements, powers, releases and
certificates related to the Promissory Note and to perform each and every
actions regarding the same, including but not limited to, any legal or
beneficial assignment of the Promissory Note. This Power of Attorney is limited
to the purpose described above.





--------------------------------------------------------------------------------





This Power of Attorney may be revoked by contacting Prosper by emailing us
at support@prosper.com or calling us at 1-866-615-6319 and closing your account
only if done prior to the origination of your loan and execution of the
Promissory Note on your behalf. If you choose to revoke this Power of Attorney
prior to execution, we will be unable to process your loan request and any
pending loan request will be considered withdrawn. Any act or thing lawfully
done hereunder prior to any revocation and within the powers herein by any
attorney in fact shall be binding on you and your heirs, legal and personal
representatives and assigns.


You further appoint Prosper as your authorized agent (in such capacity the “Note
Registrar”) to maintain a book-entry system (the “Register”) identifying the
owners of such Promissory Note and the owners’ addresses and payment
instructions. The person or persons identified as owners of such Promissory Note
in the Register shall be deemed to be the owner(s) of the Promissory Note for
purposes of receiving payment of principal and interest on such Promissory Note
and for all other purposes. Any transfer of such Promissory Note shall be
effective only upon being recorded in the Register. The Note Registrar may
retain the services of another party to fulfill its duties as Note Registrar.
The Note Registrar’s recordkeeping obligations will be unaffected by any
transfers of the Promissory Note.


26. Military Lending Act. The Military Lending Act provides specific protections
for active duty service members and their dependents in consumer credit
transactions. This Section includes information on the protections provided to
covered borrowers as defined in the Military Lending Act.


(a)


Statement of MAPR.


Federal law provides important protections to members of the Armed Forces and
their dependents relating to extensions of consumer credit. In general, the cost
of consumer credit to a member of the Armed Forces and his or her dependent may
not exceed an annual percentage rate of 36 percent. This rate must include, as
applicable to the credit transaction or account: The costs associated with
credit insurance premiums; fees for ancillary products sold in connection with
the credit transaction; any application fee charged (other than certain
application fees for specified credit transactions or accounts); and any
participation fee charged (other than certain participation fees for a credit
card account).


(b) The following sections of this Agreement and the Promissory Note shall not
be applicable to, and shall not be enforceable against, a covered borrower as
defined in the Military Lending Act: Section 22 of this Agreement and Section 18
of the Promissory Note.


(c)


Oral Disclosures


. Please call 1-855-993-2967 to obtain oral disclosures, including the statement
of MAPR and the payment schedule applicable to your loan, required under the
Military Lending Act.


__________________________________


EXHIBIT A


Promissory Note
Loan ID: _________________________
Borrower Address:_________________


__________________________________.


1. Promise to Pay. In return for a loan I have received, I promise to pay
WebBank (“you”) the principal sum of ___________________ Dollars ($__________),
together with interest thereon commencing on the date of origination at the rate
of ____ percent (___%) per annum simple interest. I understand that references
in this Promissory Note (“Note”) to you shall also include any person to whom
you transfer this Note.


2. Payments. I will pay the principal, interest, and any late charges or other
fees on this Note when due. This Note is payable in ___ monthly installments of
$___________ each, consisting of principal and interest, commencing on the
________ day of _____________, and continuing until the final payment date of
__________________, which is the maturity date of this Note. Because of the
daily accrual of interest on my loan and the effect of rounding, my final
payment may be more or less than my





--------------------------------------------------------------------------------





regular payment. My final payment shall consist of the then remaining principal,
unpaid accrued interest and other charges due under this Note. All payments will
be applied first to any unpaid fees incurred as a result of failed payments, as
provided in Paragraph 11; then to any charges for making payments other than as
provided in this Note; then to any late charges then due; then to any interest
then due; and then to principal. No unpaid interest or charges will be added to
principal. I further acknowledge that, if I make my payments after the scheduled
due date, or incur a charge/fee, this Note will not amortize as originally
scheduled, which may result in a substantially higher final payment amount.


3. Interest. Interest will be charged on unpaid principal until the full amount
of principal has been paid. Interest under this Note will accrue daily, on the
basis of a 365-day year. The interest rate I will pay will be the rate I will
pay both before and after any default.


4. Late Charge. If the full amount of any monthly payment is not made by the end
of fifteen (15) calendar days after its due date, I will pay you a late charge
of the greater of $15 or 5.00% of the unpaid portion of the monthly payment. I
will pay this late charge when it is assessed but only once on each late
payment.


5. Claims and Defenses; Waiver of Defenses; Exception to Waiver. Except as
otherwise provided in this Note, you are not responsible or liable to me for the
quality, safety, legality, or any other aspect of any property or services
purchased with the proceeds of my loan. If I have a dispute with any person from
whom I have purchased such property or services, I agree to settle the dispute
directly with that person.


If and only if the proceeds of my loan will be applied in whole or part to
purchase property or services from a person or entity that has entered into a
contractual relationship with you or Prosper related to financing of such
property or services, the following notice may apply:


NOTICE


ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND
DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES
OBTAINED WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.


6. Certification. I certify that the proceeds of my loan will not be applied in
whole or in part to postsecondary educational expenses (i.e., tuition, fees,
required equipment or supplies, or room and board) at a
college/university/vocational school, as the term “postsecondary educational
expenses” is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46(b)(3).
7. Method of Payment. You have given me the choice of making my monthly payments
(i) by automated withdrawal from an account that I designate using an automated
clearinghouse (ACH) or other electronic fund transfer in the manner described in
the debit authorization I execute, or (ii) by manually scheduled one-time
withdrawals from an account that I designate using an ACH or other electronic
fund transfer, made by logging onto my account on the Prosper website or by
calling Prosper Borrower Services at 1-866-615-6319, with my first payment being
scheduled during the application process; and I have chosen one of these
methods.


I also understand that I may pay my monthly payments by check. If I have chosen
to pay by check by calling Prosper Borrower Services at 1-866-615-6319 and
arranging such method of payment, I will make the check payable to Prosper
Funding LLC and send the payment check to Prosper Marketplace, Inc., P.O. Box
396081, San Francisco, CA 94139-6081 in a manner so as to ensure that it is
received with sufficient time to process prior to my scheduled payment due
date.  To ensure efficient processing of my check, I will reference my loan
number on the check.


I recognize that if I have automated withdrawal enabled, it is my responsibility
to ensure that all amounts I owe are paid when due, even if not debited from my
account.


If I close my account or if my account changes or is otherwise inaccessible such
that you are unable to withdraw my payments from that account or process my
check, I will notify you at least three (3) business days prior to any such
closure, change or inaccessibility of my account, and authorize you to withdraw
my payments, or I will provide a check, from another account that I designate.


With regard to payments made by automatic withdrawals from my account, I have
the right to (i) stop payment of a preauthorized automatic withdrawal, or (ii)
revoke my prior authorization for automatic withdrawals with regard to all
further payments under this Note, by notifying the financial institution where
my account is held, orally or in writing at least three (3)





--------------------------------------------------------------------------------





business days before the scheduled date of the transfer. I agree to notify you
orally or in writing, at least three (3) business days before the scheduled date
of the transfer, of the exercise of my right to stop a payment or to revoke my
prior authorization for further automatic withdrawals.


8. Default and Remedies. If I fail to make any payment when due in the manner
required by Paragraph 7, I will be delinquent.  If I (a) am delinquent, (b) file
or have instituted against me a bankruptcy or insolvency proceeding or make any
assignment for the benefit of creditors, or (c) in the event of my death, you
may in your sole discretion deem me in default and accelerate the maturity of
this Note and declare all principal, interest and other charges due under this
Note immediately due and payable. If you deem me in default due to delinquency
and if you exercise the remedy of acceleration, you will use reasonable efforts
to provide prior notice of acceleration.


9. Prepayments. I may prepay this Note in full or in part at any time without
penalty. I acknowledge that partial prepayments will not change the due date or
amount of my monthly payment.


10. Waivers. You may accept late payments or partial payments, even though
marked “paid in full,” without losing any rights under this Note, and you may
delay enforcing any of your rights under this Note without losing them. You do
not have to (a) demand payment of amounts due (known as “presentment”), (b) give
notice that amounts due have not been paid (known as “notice of dishonor”), or
(c) obtain an official certification of nonpayment (known as “protest”). I
hereby waive presentment, notice of dishonor and protest. Even if, at a time
when I am in default, you do not require me to pay immediately in full as
described above, you will still have the right to do so if I am in default at a
later time. Neither your failure to exercise any of your rights, nor your delay
in enforcing or exercising any of your rights, will waive those rights.
Furthermore, if you waive any right under this Note on one occasion, that waiver
will not operate as a waiver as to any other occasion.


11. Insufficient Funds Charge. If I attempt to make a payment, whether by
automated withdrawal from my designated account or by other means, and the
payment cannot be made due to (i) insufficient funds in my account, (ii) the
closure, change or inaccessibility of my account without my having notified you
as provided in Paragraph 7, or (iii) for any other reason (other than an error
by you), I will pay you an additional fee of $15 for each returned or failed
automated withdrawal or other item, unless prohibited by applicable law. I will
pay this fee when it is assessed.


12. Attorneys’ Fees. To the extent permitted by law, I am liable to you for your
legal costs if you refer collection of my loan to a lawyer who is not your
salaried employee. These costs may include reasonable attorneys’ fees as well as
costs and expenses of any legal action.


13. Loan Charges. If a law that applies to my loan and sets maximum loan charges
is finally interpreted so that the interest or other loan charges collected or
to be collected in connection with my loan exceed the permitted limits, then:
(a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from me that
exceeded permitted limits will be refunded to me. You may choose to make this
refund by reducing the principal I owe under this Note or by making a direct
payment to me.


14. Assignment. I may not assign any of my obligations under this Note without
your written permission. You may assign this Note at any time without my
permission. Unless prohibited by applicable law, you may do so without telling
me. My obligations under this Note apply to all of my heirs and permitted
assigns. Your rights under this Note apply to each of your successors and
assigns.


15. Notices. All notices and other communications hereunder shall be given in
writing and shall be deemed to have been duly given and effective (i) upon
receipt, if delivered in person or by facsimile, email or other electronic
transmission, or (ii) one day after deposit prepaid for overnight delivery with
a national overnight express delivery service. Except as expressly provided
otherwise in this Note, notices to me may be addressed to my registered email
address or to my address set forth above unless I provide you with a different
address for notice by giving notice pursuant to this Paragraph, and notices to
you must be addressed to WebBank atlegal@prosper.com or c/o Prosper Marketplace,
Inc., 221 Main Street, Third Floor, San Francisco, CA 94105, Attention: Legal
Department.


16. Governing Law. This Note is governed by federal law and, to the extent that
state law applies, the laws of the State of Utah.


17. Miscellaneous. No provision of this Note shall be modified or limited except
by a written agreement signed by both you and me. The unenforceability of any
provision of this Note shall not affect the enforceability or validity of any
other provision of this Note.







--------------------------------------------------------------------------------





18. Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY,
AND UNDERSTAND THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU
AND ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION, AS PROVIDED
IN PARAGRAPH (i) BELOW.


(a) In this Resolution of Disputes provision:


(i) “I,” “me” and “my” mean the promisor under this Note, as well as any person
claiming through such promisor;


(ii) “You” and “your” mean WebBank, any person servicing this Note for WebBank,
any subsequent holders of this Note or any interest in this Note, any person
servicing this Note for such subsequent holder of this note, and each of their
respective parents, subsidiaries, affiliates, predecessors, successors, and
assigns, as well as the officers, directors, and employees of each of them; and


(iii) “Claim” means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Note or the relationship between you and me (including claims arising
prior to or after the date of the Note, and claims that are currently the
subject of purported class action litigation in which I am not a member of a
certified class), and includes claims that are brought as counterclaims, cross
claims, third party claims or otherwise, as well as disputes about the validity
or enforceability of this Note or the validity or enforceability of this
Section.


(b) Any Claim shall be resolved, upon the election of either you or me, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed (“Rules”). Any arbitration under this arbitration
agreement will take place on an individual basis; class arbitrations and class
actions are not permitted. If I file a claim, I may choose the administrator; if
you file a claim, you may choose the administrator, but you agree to change to
the other permitted administrator at my request (assuming that the other
administrator is available). I can obtain the Rules and other information about
initiating arbitration by contacting the American Arbitration Association at
1633 Broadway, 10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or
by contacting JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949)
224-1810, www.jamsadr.com. Your address for serving any arbitration demand or
claim is WebBank, c/o Prosper Marketplace, Inc., 221 Main Street, Third Floor,
San Francisco, CA 94105, Attention: Legal Department.


(c) Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years’ experience. You agree not to
invoke your right to elect arbitration of an individual Claim filed by me in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.


(d) You will pay all filing and administration fees charged by the administrator
and arbitrator fees up to $1,000, and you will consider my request to pay any
additional arbitration costs. If an arbitrator issues an award in your favor, I
will not be required to reimburse you for any fees you have previously paid to
the administrator or for which you are responsible. If I receive an award from
the arbitrator, you will reimburse me for any fees paid by me to the
administrator or arbitrator. Each party shall bear its own attorney’s, expert’s
and witness fees, which shall not be considered costs of arbitration; however,
if a statute gives me the right to recover these fees, or fees paid to the
administrator or arbitrator, then these statutory rights will apply in
arbitration.


(e) Any in-person arbitration hearing will be held in the city with the federal
district court closest to my residence, or in such other location as you and we
may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator’s
award. The arbitrator’s decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will reconsider de novo any aspect of the
appealed award. The panel’s decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal’s cost, regardless of its outcome. However,
you will consider any reasonable written request by me for you to bear the cost.


(f) YOU AND I AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and I agree
otherwise in writing, the arbitrator may not consolidate more than one





--------------------------------------------------------------------------------





person’s claims. The arbitrator shall have no power to arbitrate any Claims on a
class action basis or Claims brought in a purported representative capacity on
behalf of the general public, other borrowers, or other persons similarly
situated. The validity and effect of this paragraph (f) shall be determined
exclusively by a court, and not by the administrator or any arbitrator.
(g) If any portion of this Section 18 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 18 is deemed invalid or unenforceable in whole
or in part, then this entire Section 18 shall be deemed invalid and
unenforceable. The terms of this Section 18 will prevail if there is any
conflict between the Rules and this section.
(h) YOU AND I AGREE THAT, BY ENTERING INTO THIS NOTE, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND I ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).


(i) I understand that I may reject the provisions of this Section 18, in which
case neither you nor I will have the right to elect arbitration. Rejection of
this Section 18 will not affect the remaining parts of this Note. To reject this
Section 18, I must send you written notice of my rejection within 30 days after
the date that this Note was made. I must include my name, address, and account
number. The notice of rejection must be mailed to WebBank, c/o Prosper
Marketplace, Inc., 221 Main Street, San Francisco, CA 94105, Attention: Legal
Department. This is the only way that I can reject this Section 18.


(j) You and I acknowledge and agree that the arbitration agreement set forth in
this Section 18 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 18. This Section 18 shall survive the termination of
this Note and the repayment of any or all amounts borrowed thereunder.
(k) This section shall not apply to covered borrowers as defined in the Military
Lending Act.


19. Electronic Transactions.  THIS NOTE INCLUDES YOUR EXPRESS CONSENT TO
ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE
PARAGRAPH ENTITLED “CONSENT TO DOING BUSINESS ELECTRONICALLY” AS DISCLOSED IN
PROSPER’S TERMS OF USE ON PROSPER.COM, THE TERMS AND CONDITIONS OF WHICH ARE
EXPRESSLY INCORPORATED HEREIN IN THEIR ENTIRETY.  YOU EXPRESSLY AGREE THAT THIS
NOTE MAY COMPRISE A “TRANSFERABLE RECORD” FOR ALL PURPOSES UNDER THE ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT AND THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.


20. Registration of Note Owners.  I have appointed Prosper Funding LLC as my
authorized agent (in such capacity, the “Note Registrar”) to maintain a
book-entry system (the “Register”) for recording the beneficial owners of
interests in this Note (the “Note Owners”).  The person or persons identified as
the Note Owners in the Register shall be deemed to be the owner(s) of this Note
for purposes of receiving payment of principal and interest on such Note and for
all other purposes. With respect to any transfer by a Note Owner of its
beneficial interest in this Note, the right to payment of principal and interest
on this Note shall not be effective until the transfer is recorded in the
Register.


21. State Notices


California Residents


Married registrants may apply for a separate account.  As required by law, I am
hereby notified that a negative credit report reflecting on my credit record may
be submitted to a credit reporting agency if I fail to fulfill the terms of my
credit obligations.


Iowa Residents


NOTICE TO CONSUMER: 1. Do not sign this paper before you read it. 2. You are
entitled to a copy of this paper. 3. You may prepay the unpaid balance at any
time without penalty and may be entitled to receive a refund of unearned charges
in accordance with law.


IMPORTANT: READ BEFORE SIGNING. The terms of this agreement should be read
carefully because only those terms in writing are enforceable. No other terms or
oral promises not contained in this written contract may be legally enforced. I
may change the terms of this agreement only by another written agreement.


Kansas Residents





--------------------------------------------------------------------------------







NOTICE TO CONSUMER: 1. Do not sign this agreement before you read it. 2. You are
entitled to a copy of this agreement. 3. You may prepay the unpaid balance at
any time without penalty.


Missouri Residents


Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable. To protect me (borrower(s)) and you (creditor)
from misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.


Nebraska Residents


A credit agreement must be in writing to be enforceable under Nebraska law. To
protect you and me from any misunderstandings or disappointments, any contract,
promise, undertaking, or offer to forebear repayment of money or to make any
other financial accommodation in connection with this loan of money or grant or
extension of credit, or any amendment of, cancellation of, waiver of, or
substitution for any or all of the terms or provisions of any instrument or
document executed in connection with this loan of money or grant or extension of
credit, must be in writing to be effective.


New Jersey Residents


Because certain provisions of this Note are subject to applicable laws, they may
be void, unenforceable or inapplicable in some jurisdictions.  None of these
provisions, however, is void, unenforceable or inapplicable in New Jersey.


Ohio Residents


The Ohio laws against discrimination require that all creditors make credit
equally available to all credit worthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.


Utah Residents


As required by Utah law, I am hereby notified that a negative credit report
reflecting on my credit record may be submitted to a credit reporting agency if
I fail to fulfill the terms of my credit obligations.
This Note is the final expression of the agreement between the parties and may
not be contradicted by evidence of any alleged oral agreement.


Wisconsin Residents


No provision of a marital property agreement, a unilateral statement or a court
decree adversely affects the interest of the creditor unless the creditor, prior
to the time the credit is granted, is furnished a copy of the agreement,
statement or decree or has actual knowledge of the adverse provision when the
obligation to the creditor is incurred.


22. Military Lending Act. The Military Lending Act provides specific protections
for active duty service members and their dependents in consumer credit
transactions. This Section includes information on the protections provided to
covered borrowers as defined in the Military Lending Act.


(a) Statement of MAPR. Federal law provides important protections to members of
the Armed Forces and their dependents relating to extensions of consumer credit.
In general, the cost of consumer credit to a member of the Armed Forces and his
or her dependent may not exceed an annual percentage rate of 36 percent. This
rate must include, as applicable to the credit transaction or account: The costs
associated with credit insurance premiums; fees for ancillary products sold in
connection with the credit transaction; any application fee charged (other than
certain application fees for specified credit transactions or accounts); and any
participation fee charged (other than certain participation fees for a credit
card account).


(b) Section 18 of this Note shall not be applicable to, and shall not be
enforceable against, a covered borrower as defined in the Military Lending Act.


(c) Oral Disclosures. Please call 1-855-993-2967 to obtain oral disclosures,
including the statement of MAPR and the payment schedule applicable to your
loan, required under the Military Lending Act.





--------------------------------------------------------------------------------





23. By signing this Note, I acknowledge that I (i) have read and understand all
terms and conditions of this Note, (ii) agree to the terms set forth herein, and
(iii) acknowledge receipt of a completely filled-in copy of this Note.


Wisconsin Residents: NOTICE TO CUSTOMER: (a) DO NOT SIGN THIS IF IT CONTAINS ANY
BLANK SPACES. (b) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.
(c) YOU HAVE THE RIGHT AT ANY TIME TO PAY IN ADVANCE THE UNPAID BALANCE DUE
UNDER THIS AGREEMENT AND YOU MAY BE ENTITLED TO A PARTIAL REFUND OF THE FINANCE
CHARGE.


CAUTION ‑‑ IT IS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU SIGN
IT.


Date: _______________


By: Prosper Marketplace, Inc.


Attorney-in-Fact for:


_________________________ [Borrower]
(Signed Electronically)


Last Updated: September 2016





